EXHIBIT 99.4 INDEX TO FINANCIAL STATEMENTS Energy Transfer Equity, L.P. and Subsidiaries Page Report of Independent Registered Public Accounting Firm 2 Consolidated Balance Sheets – December 31, 2009 and 2008 3 Consolidated Statements of Operations – Years Ended December 31, 2009 and 2008, Four Months Ended December 31, 2007 and Year Ended August 31, 2007 5 Consolidated Statements of Comprehensive Income – Years Ended December 31, 2009 and 2008, Four Months Ended December 31, 2007 and Year Ended August 31, 2007 6 Consolidated Statements of Equity – Years Ended December 31, 2009 and 2008, Four Months Ended December 31, 2007 and Year Ended August 31, 2007 7 Consolidated Statements of Cash Flows – Years Ended December 31, 2009 and 2008, Four Months Ended December 31, 2007 and Year Ended August 31, 2007 8 Notes to Consolidated Financial Statements 9 1 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Partners Energy Transfer Equity, L.P. We have audited the accompanying consolidated balance sheets of Energy Transfer Equity, L.P. (a Delaware limited partnership) and subsidiaries as of December 31, 2009 and 2008, and the related consolidated statements of operations, comprehensive income, equity, and cash flows for each of the two years in the period ended December 31, 2009, the four months ended December 31, 2007, and the year ended August 31, 2007. These financial statements are the responsibility of the Partnership's management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the consolidated financial statements referred to above present fairly, in all material respects, the financial position of Energy Transfer Equity, L.P. and subsidiaries as of December 31, 2009 and 2008, and the results of their operations and their cash flows for each of the two years in the period ended December 31, 2009, the four months ended December 31, 2007, and the year ended August 31, 2007 in conformity with accounting principles generally accepted in the United States of America. As discussed in Note 2, the Partnership retrospectively adopted a new accounting pronouncement on January 1, 2009 related to the accounting for noncontrolling interests in consolidated financial statements. We also have audited, in accordance with the standards of the Public Company Accounting Oversight Board (United States), Energy Transfer Equity, L.P.’s internal control over financial reporting as of December 31, 2009, based on criteria established in Internal Control—Integrated Framework issued by the Committee of Sponsoring Organizations of the Treadway Commission (COSO) and our report dated February 24, 2010 (not separately included herein),expressed an unqualified opinion on the effectiveness of internal control over financial reporting. /s/ GRANT THORNTON LLP Tulsa, Oklahoma February 24, 2010 2 ENERGY TRANSFER EQUITY, L.P. AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS (Dollars in thousands) December31, December31, ASSETS CURRENT ASSETS: Cash and cash equivalents $ $ Marketable securities Accounts receivable, net of allowance for doubtful accounts Accounts receivable from related companies Inventories Exchanges receivable Price risk management assets Other current assets Total current assets PROPERTY, PLANT AND EQUIPMENT, net ADVANCES TO AND INVESTMENT IN AFFILIATES GOODWILL INTANGIBLES AND OTHER ASSETS, net Total assets $ $ The accompanying notes are an integral part of these consolidated financial statements. 3 ENERGY TRANSFER EQUITY, L.P. AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS (Dollars in thousands) December31, December31, LIABILITIES AND EQUITY CURRENT LIABILITIES: Accounts payable $ $ Accounts payable to related companies Exchanges payable Price risk management liabilities Interest payable Accrued and other current liabilities Current maturities of long-term debt Total current liabilities LONG-TERM DEBT,less current maturities LONG-TERM PRICE RISK MANAGEMENT LIABILITIES DEFERRED INCOME TAXES OTHER NON-CURRENT LIABILITIES COMMITMENTS AND CONTINGENCIES (Note 11) EQUITY: PARTNERS’ CAPITAL (DEFICIT): General Partner Limited Partners: Common Unitholders (222,898,248 and 222,829,956 units authorized, issued and outstanding at December 31, 2009 and 2008, respectively) ) Accumulated other comprehensive loss ) ) Total partners’ capital (deficit) ) Noncontrolling interest Total equity Total liabilities and equity $ $ The accompanying notes are an integral part of these consolidated financial statements. 4 ENERGY TRANSFER EQUITY, L.P. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF OPERATIONS (Dollars in thousands, except per unit data) Years Ended December31, Four Months Ended December31, Year Ended August31, REVENUES: Natural gas operations $ Retail propane Other Total revenues COSTS AND EXPENSES: Cost of products sold - natural gas operations Cost of products sold - retail propane Cost of products sold - other Operating expenses Depreciation and amortization Selling, general and administrative Total costs and expenses OPERATING INCOME OTHER INCOME (EXPENSE): Interest expense, net of interest capitalized ) Equity in earnings (losses) of affiliates ) ) Gains (losses) on disposal of assets ) ) ) Gains (losses) on non-hedged interest rate derivatives ) ) Allowance for equity funds used during construction Other, net ) INCOME BEFORE INCOME TAX EXPENSE Income tax expense NET INCOME LESS: NET INCOME ATTRIBUTABLE TO NONCONTROLLING INTEREST NET INCOME ATTRIBUTABLE TO PARTNERS GENERAL PARTNER'S INTEREST IN NET INCOME LIMITED PARTNERS' INTEREST IN NET INCOME $ BASIC NET INCOME PER LIMITED PARTNER UNIT $ BASIC AVERAGE NUMBER OF UNITS OUTSTANDING DILUTED NET INCOME PER LIMITED PARTNER UNIT $ DILUTED AVERAGE NUMBER OF UNITSOUTSTANDING The accompanying notes are an integral part of these consolidated financial statements. 5 ENERGY TRANSFER EQUITY, L.P. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME (Dollars in thousands) Years Ended December 31, Four Months Ended December31, Year Ended August31, Net income $ Other comprehensive income (loss), net of tax: Reclassification to earnings of gains and losses on derivative instruments accounted for as cash flow hedges ) ) ) Change in value of derivative instruments accounted for as cash flow hedges ) ) ) Change in value of available-for-sale securities ) Comprehensive income Less: Comprehensive income attributable to noncontrolling interest Comprehensive income attributable to partners $ The accompanying notes are an integral part of these consolidated financial statements. 6 ENERGY TRANSFER EQUITY, L.P. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF EQUITY (Dollars in thousands) General Partner Common Unitholders Class B Unitholders Class C Unitholders Accumulated Other Comprehensive Income (Loss) Noncontrolling Interest Total Balance, August 31, 2006 $ ) $ ) $ $
